Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on 02/08/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 line 6 recites “provided an.” This appears it should be “provided at an” or similar. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 line 5 recites “a vertex,” but does not recite what this vertex is on, or where it is located. It is further unclear if this is a vertex of each of the first and second section members or of the spherical block. Appropriate correction is required. 
Claim 11 line 14 recites “the adjacent spherical block modules.” There is insufficient antecedent basis for this limitation in the claim. No “adjacent spherical block modules were previously claimed.  Appropriate correction is required. 
Claim 12 line 10 recites “the connecting bar.” There is insufficient antecedent basis for this limitation in the claim. No connecting bar was previously claimed. Presumably this was intended to be “the connecting rod.” Appropriate correction is required. 
Claim 14 line 4 recites “one or opposite ends” of a connecting body, but then recites “extensions” in the plural. Claim 15 similarly recites “each extension.” Since “one” end would only be fitted to an extension and not “extensions” or “each extension” the claim is in conflict. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue (US Patent No. 6,966,813) in view of Gabriel (US Patent No. 4,129,975).
In Reference to Claims 11, 14, 15, 18, and 20
 	Donahue teaches (Claim 11) An educational construction set, comprising: a spherical block module (item 10, fig. 1) comprising a first section member (item 11, fig. 1) and a second section member (item 13, fig. 1) and configured to be assembled by fitting of the first section member and the second section member facing each other (column 3 lines 35-37), wherein each of the first and second section members has a first locking-hole penetrating through a vertex (topmost and bottommost items 12, fig. 1), a plurality of open portions provided an outwardly-opened outer circumference (half’s of items 12 along rim, fig. 2), []; a connecting rod having a predetermined length (item 20, fig’s 1 and 8), and comprising a locking projection on one or opposite ends thereof (item 23, fig. 1), the locking projection being selectively locked to one locking-hole selected from the group consisting of the first locking-hole, [], and third locking-holes (column 3 lines 56-60), wherein the third locking-holes are defined by connection of the open portions facing each other (fig. 1), wherein the connecting rod is connected to the spherical block module or is connected between the adjacent spherical block modules (fig. 1 and fig. 8); and a coupling unit generating coupling force for coupling the first section member and the second section member to each other, so that the spherical block module remains in an assembled position (items 15 and associated fasteners, fig. 2 and column 3 lines 49-56);
(Claim 14) wherein the connecting rod comprises a coupling body (item 22, fig. 1), with the locking projection being provided on one end of the coupling body to be selectively locked to one locking-hole among the first to third locking-holes (item 23, fig. 1 and 3), and a connecting body (items 21 / 50, fig’s 1 and 7), one or opposite ends of the connecting body are separably fitted to extensions extending from other ends of the coupling bodies (projection portion including items 24, fig’s 1, 3, and 7);

(Claim 18) wherein the coupling unit comprises second coupling projections protruding from the outer circumferences of the first and second section members (screws, not shown, column 3 lines 49-56) and second coupling recesses depressed in the outer circumferences of the first and second section members (items 15, fig. 2), corresponding to the adjacent open portions, the second coupling projections provided on predetermined portions of the outer circumferences being correspondingly coupled to the second coupling recesses provided on the other portions of the outer circumferences (screws coupled to items 15, fig. 2 and column 3 lines 49-56);
(Claim 20) wherein reinforcement ribs are provided on inner surfaces of the first and second section members, corresponding to the second coupling projections or the second coupling recesses, to reinforce portions of the outer circumferences alternating with the adjacent open portions (fig. 5, not separately labeled, ribs around and projecting inward of items 15).
	Donahue fails to teach the second locking holes of claim 11. 
	Gabriel teaches (Claim 11) a plurality of second locking-holes penetrating through outer portions between [a] first locking-hole and [] open portions (items 26 between top item 26 and middle items 26, fig’s 8-10).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the modular construction system of Donahue with the feature of second locking-holes as taught by the modular construction system 

In Reference to Claims 12-13
Donahue teaches all of claim 11 as discussed above. 
Donahue further teaches (Claim 12) wherein the one locking-hole is a circular-hole (circular hole of topmost and bottommost item 12, fig’s 1 and 2) and the educational construction set further comprises a pair of extension-holes provided in opposite directions around the circular-hole (extensions off of circular hole of item 12, fig’s 1 and 2), the locking projection comprises a pair of [cylindrical portions] (portions of item 23 at the end between the extended head portions, fig’s 1 and 3), and a locking plate provided (extended head portions of item 23, fig’s 1 and 3) between the pair of [cylindrical portions] to be correspondingly inserted through the pair of extension-holes (column 3 lines 56-60), the locking plate being locked to an inner portion of the circular-hole when the connecting bar is rotated (column 4 lines 27-35);
(Claim 13) wherein a stopper is provided on an inner surface of the spherical block module in which the circular-hole is provided, the stopper adjoining the locking plate to limit rotation of the connecting rod when the connecting rod is rotated (item 16, fig. 5, and column 4 lines 21-26).
Donahue fails to teach the locking pieces with a hook of claim 12. 
Gabriel teaches (Claim 12) a pair of locking pieces (items 30/34, fig. 3) respectively having a hook protruding from an outer surface of a front end thereof (items 36/38, fig. 3), the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the modular construction system of Donahue with the feature of elastic locking hooks as taught by the modular construction system of Gabriel for the purpose of providing a further easy joining structure to the connection as taught by Gabriel (column 1 lines 59-61), making the system more reliable, easier to use, and more attractive to the users.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of Gabriel and further in view of Chessrown (US Patent No. 2,504,650).
In Reference to Claims 16 and 17
 	The modified device of Donahue teaches all of claim 11 as discussed above. 
	Donahue fails to teach the features of claims 16 and 17. 
Chessrown teaches (Claim 16) wherein the coupling unit comprises tubular coupling bodies extending by a third predetermined length from inner surfaces of the first and second section members, corresponding to the first locking-holes (items 4, 5, and 7, fig. 2, note locking holes taught in Donahue above), wherein, first coupling projections protruding from ends of the tubular coupling bodies in one section member from the first section member (items 4a / 6, fig. 2) and the second section member facing each other are correspondingly coupled to first coupling recesses depressed in the tubular coupling bodies in the other section member from the first section member and the second section member facing each other when the first and second section members are fitted to each other (recess in item 7, fig. 2);

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the multi-part sphere of Donahue with the feature of cylindrical coupling units as taught by the multi-part sphere of Chessrown for the purpose of allowing the hemispheres to be more easily aligned and snapped together as taught by Chessrown (column 2 lines 29-34), making the device easier to assemble, making the device more attractive to the users. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of Gabriel and further in view of Wolfram (US Patent No. 6,540,580 B1).
In Reference to Claim 19
	The modified device of Donahue teaches all of claims 11 and 18 as discussed above. 
	Donahue fails to teach the feature of claim 19. 
Wolfram teaches (Claim 19) wherein each of the second coupling projections comprises an elastic piece (item 54, fig. 3) having an externally-protruding hook on one end thereof (hook of item 54, fig. 3), and each of the second coupling recesses comprises a through-hole penetrating through an outer surface of either the first or second section member, such that the hook is elastically locked thereto (item 55, fig. 3; also note coupling projections and recesses were already taught in Donahue above).

	Further, the examiner notes that it has been held that selection of a known element based on its suitability for its intended use is an obvious matter of engineering design choice. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since Donahue teaches coupling fasteners for coupling the halves together as well as that any known fastening means can be used for this purpose (column 3 lines 53-54), merely substituting another known fastening element (hook and through hole) would be an obvious matter of engineering design choice and is not a patentable advance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711